DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-9 in the reply filed on 07/30/2021 is acknowledged.  Claims 10-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR’505 (KR 2010-0120505).
Regarding claims 1-2, see annotated figure below.  The corresponding first rubber sheet and the second rubber sheet extend in the entire circumferential direction and is thereof formed in an annular shape.
Regarding claim 4, see FIG. 1 of KR’505

    PNG
    media_image1.png
    712
    724
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Adamson (US 2008/0289736) in view of JP’451 (JP 2012-006451).
Regarding claim 1, Fig. 3 of Adamson teaches a tire comprising a bead core, a bead filler, a carcass ply, “a second rubber sheet” 62.
Adamson is silent to the first rubber sheet. However, JP’451 teaches a pneumatic tire comprising a bead filler composed of an internal rubber portion 3a and an external rubber portion 3b.  The internal rubber portion has a lower hardness than the external rubber portion 3b for the benefits of improving bead durability (abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an electronic component between the first rubber sheet and the second rubber sheet 62 in the tire of Adamson since JP’451 recites ample motivation to provide a bead filler composed of internal rubber portion 3a and external rubber portion 3b (“first rubber sheet”) for the benefits of improving bead durability. 
Regarding claim 2, the first rubber sheet of JP’451 extends along the entire circumference of the tire and is therefore annular shaped.  The second rubber sheet of Adamson extends along the entire circumference of the tire and is therefore annular shaped. 
Regarding claim 3, the bead filler of Adamson extends along the entire circumference of the tire.  The tire of Adamson in view of JP’451 would reasonably result in the outer circumferential edge parts of the first rubber sheet, the second rubber sheet and the bead filler substantially match since Adamson illustrates the bead filler 66 and second rubber sheet 62 each having a radially outer end located at the same radial location and JP’451 
Regarding claim 4, Adamson teaches a coating rubber mass coating the electronic member ([0030]). 
Regarding claim 5, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the electronic device of Adamson in an uncoated state since Adamson teaches coating the electronic device with rubber is optional ([0030]). 
Regarding claim 6, the claimed modulus relationship would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because JP’451 teaches internal rubber portion 3a has a lower hardness than the external rubber portion 3b and one of ordinary skill in the art would readily appreciate that as rubber hardness values increases, modulus values accordingly increases, rendering obvious the first rubber sheet having a higher modulus than a rubber member (i.e. internal rubber portion 3a) covering the first rubber sheet (i.e. external rubber portion 3b) and official notice is taken that a bead portion comprising a rubber layer that is axially between a bead filler and a sidewall has a modulus that is greater than the modulus of the sidewall rubber is well-known/conventional in the tire art. 
Regarding claim 9, the tire of Adamson in view of JP’451 would satisfy the claim limitation because Adamson teaches the electronic member at least 15 mm  and illustrates the location of the electronic device that would satisfy the claimed limitation ([0019] and FIG. 1 and 3).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Adamson (US 2008/0289736) in view of JP’451 (JP 2012-006451), as applied to claim 1, further in view of Destraves et al. (US 2020/0079159).
Regarding claim 7, Adamson does not recite the claimed modulus relationship.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Adamson with a modulus of the coating rubber sheet that is lower than the modulus of the first rubber sheet and the second rubber sheet because Destraves et al. teaches a tire comprising an RFID coated with encapsulating rubber 112a,112b wherein the elastic modulus of the encapsulating rubber is lower than or equal to the elastic modulus of the adjacent rubber blends to limit high level of mechanical stress and protect the structural integrity of the electronic unit ([0035]-[0037]). 
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
each including an interior layer on a side facing the electronic component and an outer layer positioned on a side further distanced from the electronic component than the interior layer and a modulus of the interior layer is lower than a modulus of the outer layer and including all of the limitation of the base claim and any intervening claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060.  The examiner can normally be reached on Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        09/28/2021